Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is Office Action regarding Application Ser. No. 15/747,710 filed 01/25/2018 is in response to Applicant’s request for continued examination, RCE, filed 01/19/2021. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claim Amendment
In the after-final response filed on 11/17/2020 the claims of application has been amended. Claim 1 and 8 have been amended by incorporation of limitation of Claim 6, and new limitations of the weight ratio of the cross-linkable binder to the non-crosslinkable binder. The status of the claims stand as follows: 
Currently amended 		1, 7, 8, 15
Original			2, 5, 9, 10, 13, 16, 17
Canceled 			3-4, 6, 11, 12, 14
Previously presented 		18  
Claims 1-2, 5, 7-10, 13, 15-18 are currently pending in this application, and all claims are under full consideration. 
Claim Rejection -35 USC §103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-2, 7-10, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong-Gyeong Kim (KR 10-2015-0084116; presented in the information disclosure statement, IDS, filed 01/25/2018; the machine English language translation used here, and called KR ‘116 hereafter) in view of Hatayama et al. (U.S. PG Publication 2010/0009265), as evidenced by Ha et al. (U.S. PG Publication 2013/0316219), and Nakagawa et al. (U.S. PG Publication 2003/0064282) 

This rejection was presented in the previous Office Action dated 09/17/2020, but it has been modified to address the amendment of Claim 1 and 8. 
 Regarding Claim 1 and 8 KR ‘116 discloses a porous heat-resistant layer (KR‘116 Abstract, paragraph 3) composition of a separation membrane for a battery (KR ‘116 Abstract, paragraph 2, 3), comprising a binder selected from a monomer and /or an oligomer (i.e. a mixture) (KR ‘116 Abstract, paragraph 2), at least of the following polymers polyvinylidenefluoride (PVdF)-based polymer, carboxyl methyl cellulose, polyvinylpyrrolidone, polyacrylonitrile, are added (KR ‘116 paragraph 88), which are non-cross linkable (KR ‘116 paragraph 88), and an inorganic particle surface treated (KR ‘116 Abstract, paragraph 16) wherein chemical cross-linking of 3D network architecture is formed between the inorganic particle and  the separator comprises an inorganic particle surface-treated with a functional group capable of reacting with the cross linkable binder (KR ‘116 Abstract, paragraph 3, 14, 16, 19); a crosslinking agent activated by ultraviolet ray is used (KR ‘116 paragraph 64, 66) considered equivalent to a polymerization initiator; and a solvent (KR ‘116 paragraph 51). KR ‘116 discloses the porous heat-resistant layer composition of a separation membrane for a battery of claim 1, wherein the inorganic particle surface-treated with the functional group is surface-treated (KR ‘116 Abstract, paragraph 16) with a functional group selected from the group consisting of an acrylate group, a vinyl group, a hydroxy group an epoxy group (KR ‘116 paragraph 50, 51), the acrylate group is an ester of acrylic acid. It would have been obvious to a person or ordinary skill in the art have used an acrylate group as a surface-treatment group since choosing the acrylate group from among the other functional group would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). 
KR ‘116 is silent about the disclosed porous heat-resistant layer composition of a separation membrane for a battery further includes an inorganic particle not surface-treated with a functional group capable of reacting with crosslinkable binder.
Hatayama discloses a microporous membrane preferably for a separator for a nonaqueous electrolyte battery (Hatayama Title, Abstract, paragraph 0012, 0073) equivalent to the separation membrane for a battery; the composition of the membrane include a polyolefin resin and inorganic particles (Hatayama paragraph 0014); the porous layer has excellent heat resistance (Hatayama paragraph 0039), considered equivalent to heat-resistant. Hatayama discloses an inorganic particle having hydrophilic group and an inorganic particle subjected to a hydrophobic treatment are 
Hatayama discloses the inorganic particle having a hydrophilic group is referred to as an inorganic particle having, for example, a hydroxyl group and oxides of silicon, aluminum, titanium, which are synthesized in a general production method, having a hydroxyl group on the surface thereof (Hatayama paragraph 0045). Hatayama is silent the hydrophilic group is an oxane, or oxetane or an ester group or an isocyanate group. Ha discloses that the ester group is hydrophilic functional group (Ha paragraph 0070). Therefore, it would have been obvious to a person of ordinary skill in the art to have used an ester group in the Hatayama inorganic particle instead of a hydroxyl group as evidenced by Ha. Hatayama as evidenced by Ha is silent about the ester group on the surface of the inorganic particle is functional group capable of reacting with a crosslinkable binder. Instant application, however, recognizes an ester group to be functional group capable of reacting with a functional group of a monomer, oligomer or polymer (Instant Application as originally filed page 11-12). Therefore, an ester group on the surface of the inorganic particle is also a functional group capable of reacting with the functional group in the monomer, oligomer or polymer, and the inorganic particle having an ester group on the surface thereof is equivalent to the claimed inorganic particle surface-treated with a functional group capable of reacting with a crosslinkable binder.
Hatayama also discloses the porous membrane and composition of also include inorganic particle subjected to a hydrophobic treatment include those treated with a alkylhalosilanes, alkysilanes such as hexamethylsilazane, and alky silicone oil (Hatayama paragraph 0045), which are not functional group capable reacting with a crosslinkable binder such as vinyl groups, hydroxy 
Therefore, Hatayama discloses two types of inorganic particles in the porous membrane and composition of including an inorganic particle having hydrophilic group and an inorganic particle subjected to a hydrophobic treatment, considered equivalent to the claimed inorganic particles, the first surface treated with a functional group capable of reacting with a crosslinkable binder, and the second inorganic particle that is not surface-treated with a functional group capable of reacting with a crosslinkable binder. 
Hatayama teaches that the addition of the inorganic particle having hydrophilic group on the surface thereof provides the benefit of large aggregation tends to be suppressed, stretching with high draw ratio is possible and high penetration strength (i.e. of the porous membrane) can be easily obtained (Hatayama paragraph 0046), while the addition of the inorganic particle subjected to hydrophobic treatment provide the benefit of moisture removal is easy, and thus deterioration in battery performance due to moisture can be reduced (Hatayama paragraph 0046). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the porous separator of KR ‘116 by the teaching of Hatayama as evidenced by Ha and included inorganic particles that have different surface characteristic, such as the inorganic particles subjected to hydrophobic treatment and does not include functional groups such as hydroxide capable of reacting with crosslinkable binder such that the microporous membrane will have different properties due to each of the two types of inorganic particles as taught by Hatayama of preventing agglomeration of the particles (Hatayama paragraph 00456) and making the removal of moisture easy (Hatayama paragraph 0046). 
 Regarding the porous substrate recited in Claim 8 KR ‘116 discloses the porous layer including the inorganic particle and binder of the separator for the secondary battery according to the present invention can be formed in one side or both sides of the minute multi-perforated layer (KR ‘116 paragraph 26, 42) considered equivalent to the porous substrate.
KR ‘116 is silent about the weight ratio of the cross-linkable binder to the non-crosslinkable binder is in the range from about 8:2 to about 2:8. Nakagawa discloses a separator for a battery comprising a crosslinked material layer formed on a porous material (Nakagawa paragraph 0011). Further, the crosslinked material may be made of a crosslinkable monomer comprising a physical property modifier incorporated therein in an amount such that the formation of the crosslinked material cannot be inhibited for the purpose of controlling the strength or physical properties thereof, examples of the physical property modifiers include polymers  such as polyvinylidene fluoride, vinylidene fluoride/hexafluoropropylene copolymer, polyacrylonitrile (Nakagawa paragraph 0061), which are non-cross linkable, and the amount of these physical property modifiers to be added is normally not greater than 50% by weight, preferably not greater than 20% by weight (Nakagawa paragraph 0061). This range overlaps with the claimed range of crosslinkable binder to non-crosslinkable binder from 8:2 to about 2:8. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the separator composition disclosed by KR ‘116 by the teaching of Nakagawa and used the crosslinkable binder and the physical property modifier such the polymers considered equivalent to the non-crosslinkable binder in the disclosed range to control the strength and physical properties of the separator (Nakagawa paragraph 0061). Also according to the MPEP “In In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.) 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Hatayama teaches the inorganic particle surface-treated with a functional group capable of reacting with a crosslinkable binder and to the inorganic group not surface treated with such functional group (Hatayama 0045), i.e. being treated with a hydrophobic functional groups. Hatayama discloses the inorganic particle having a hydrophilic group in all the inorganic particles is 1% by weight or more and less than 50% by weight, and a proportion of the inorganic particle subjected to a hydrophobic treatment is 50% by weight or more and less than 99% by weight (Hatayama paragraph 0047). This ratio overlaps with the claimed ratio of 5:90 to 20:80. Also according to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.) 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Regarding Claim 2 and 10 KR ‘116 discloses the porous heat-resistant layer composition of a separation membrane for a battery (KR ‘116 Abstract, paragraph 2, 3,) comprising of a binder selected from a monomer, an oligomer, the polymer, or the mixture thereof having at least one functional group is a monomer, an oligomer, or a polymer having a functional group (KR ‘116 Abstract, paragraph 2). KR ‘116 discloses the monomer and /or oligomer is functional group can be selected from the group consisting of an acrylate group, a vinyl group, a hydroxy group, ethylene oxide (i.e. an epoxy group) (KR ‘ 116 paragraph 57-58).
Regarding Claim  7 and 15 KR ‘116 discloses in order to control the viscosity of the coating mixture at least of the following polymers polyvinylidenefluoride (PVdF)-based polymer, 
Regarding Claim 9 KR ‘116 discloses in the disclosed separation membrane for a battery the crosslinked structure binder is obtained by curing the monomer and /or oligomer having at least one functional group by ultraviolet ray or electronic beam (KR ‘ 116 paragraph 2, 3, 15, 16, 46, 47).
Regarding Claim 13 KR ‘116 in one Example discloses the inorganic particle is present in about of 600 g in a total amount of the porous heat-resistant layer (KR ‘116 paragraph 145-146). The weight percent of the inorganic particles is calculated from this to be 97.4 wt%. This amount is not included in the claimed range of 50 wt% to 95 wt% based on the porous heat-resistant layer. Hatayama also discloses the inorganic particles having the hydrophilic group on the surface i.e. hydroxyl group is present in 1% by weight to 50 % by weight, and the inorganic particles subjected to hydrophobic treatment is present in 50 % by weight or more and 99 % by weight (Hatayama paragraph 0047).
The amount disclosed by KR ‘116 is close to the claimed range, while the amount discloses by Hatayama overlaps significantly with the claimed range. According to the MPEP, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close ” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature 
Regarding Claim 16 KR ‘166 discloses a method of determining shrinkability of the separator left in oven at 150 °C for 1 hour and measured and the contraction of the transverse direction and longitudinal direction was measured and the shrinkability was calculated (KR ‘116 paragraph 119), but is silent that it has thermal shrinkage rate of 50 % in a horizontal direction and a vertical direction after allowed to stand at 200 °C for 10 minutes. However, since the heat-resistant porous separator of KR ‘116 has a similar structure and composition it is reasonable to conclude it will also has similar shrinkage rate.
Regarding Claim 17 KR ‘116 is silent about the disclosed separation membrane is not ruptured after allowed to stand at 250 °C for 10 minutes. However, since the heat-resistant porous separator of KR ‘116 has a similar structure and composition it is reasonable to conclude it will also has similar rupture properties.
Regarding Claim 18 KR ‘116 discloses the separators is used for a battery (KR ‘116 Abstract.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yong-Gyeong Kim (KR 10-2015-0084116; presented in the information disclosure statement, IDS, filed 01/25/2018; the machine English language translation used here) in view of Hatayama et al. (U.S. PG Publication 2010/0009265), as evidenced by Ha et al. (U.S. PG Publication 2013/0316219), and Nakagawa et al. (U.S. PG Publication 2003/0064282), and further in view of Yu et al. (U.S. PG Publication 2016/0028066)

The discussion of KR ‘116, Hatayama and Nakagawa as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section
Regarding Claim 5 KR ‘116 discloses the porous heat-resistant layer composition of a separation membrane in one specific Example KR ‘166 the binder is present in amount of 15 g with 0.50 g coupling agent, 600 g alumina hydroxide, and 0.5g viscosity modifier (KR ‘116 paragraph 146), wherein the amount of binder is 2.43 wt%. KR ‘116, however, is silent wherein the cross linkable binder is included in an amount of 5 to 50 wt% based on a total solid content of the porous heat-resistant layer composition.
Yu discloses a separator comprising a porous substrate and a porous coating layer formed on at least one surface of the porous substrate and comprising inorganic particles and an organic binder polymer (Yu paragraph 0010, 0035). Yu discloses the separator has a weight ratio of binder polymer to the aluminum oxide (inorganic particle) in 10/90 weight ratio (Yu paragraph 0064). Yu teaches this separator provide improved life characteristics without a rapid decrease in cycle capacity at a high temperature (Yu paragraph 0027) and allows good movement of a cathode active material through the separator, and prevents the obstruction of pores in the separator and the formation of a dendrite in the anode, thereby inhibiting a rapid decrease in cycle capacity at a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the porous separator of KR ‘116 as modified by Hatayama by the teaching of Yu and included the binder with the inorganic particles in the weight ratio disclosed of 10/90 so as to realize the benefit of a separator provide improved life characteristics without a rapid decrease in cycle capacity at a high temperature (Yu paragraph 0027) and allows good movement of a cathode active material through the separator, and prevents the obstruction of pores in the separator and the formation of a dendrite in the anode, thereby inhibiting a rapid decrease in cycle capacity at a high temperature (Yu paragraph 0028).
Response to Argument
Applicant traverses the rejection of the claims as presented in the previous Office Action and after presenting the previously presented rejection of Claim 1 and 8 argues that Claim 1 and 8 have been amended to recite the weight ratio of the crosslinkable binder and the non-crosslinkable binder, and the ratio disclosed by Kim does not meet the new claim limitation, and that the embodiments of the invention in claims 1 and 8 are not taught, described or suggested in KR ‘116, even in view of Hatayama, Ha and Yu, and it is not obvious to combine these references to arrive at the claimed embodiments (Remarks page 7-8). Examiner notes after reviewing the applied references of Kim, Hatayama and Yu agrees that the newly added limitation of the weight ratio of the crosslinkable binder and the non-crosslinkable binder is not disclosed by the references et al. as evidenced by Ha et al. and Nakagawa et al. (U.S. PG Publication 2003/0064282) is made and presented in this Office Action.  
Newly applied reference of Nakagawa discloses a composition for a separator that comprises a crosslinkable binder and a physical property modifier incorporated therein in an amount such that the formation of the crosslinked material cannot be inhibited for the purpose of controlling the strength or physical properties thereof, examples of the physical property modifiers include polymers  such as polyvinylidene fluoride, vinylidene fluoride/hexafluoropropylene copolymer, polyacrylonitrile (Nakagawa paragraph 0061), which are non-cross linkable binders, and the amount of these physical property modifiers to be added is normally not greater than 50% by weight, preferably not greater than 20% by weight (Nakagawa paragraph 0061). Therefore, for the benefit of controlling the strength or physical properties of the crosslinkable binder of KR ‘116 it would have been obvious to include the non-crosslinkable polymer, recognized as physical property modifiers, in the range disclosed by Nakagawa (Nakagawa paragraph 0061).  The range disclosed by Nakagawa overlaps with the claimed range and thus according to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Applicant also traverses the rejection of the dependent claims and argues the dependent claims are allowable over applied references. Examiner notes that the discussion of the combination of KR ‘116 with the newly applied references of Nakagawa as presented above is also extended to the dependent claims, which are also obvious over the combined teaching of the applied references of KR ‘116, Hatayama, Ha, Nakagawa and Yu. 
Therefore, the combination of the disclosure of KR ‘116, Hatayama, Ha, Nakagawa and Yu renders the claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722